MEMO. ENDORSED

Case 7:16-cr-00529-NSR Document 238 Filed 07/20/20_.Page.1 of4— ~~

DOCUMENT

JOSEPH A. VITA | ELECTRONICALLY FIL"
ATTORNEY AT LAW A cgreat _
327 Irving Avenue pee eit es ]20 }: 20
Port Chester, New York 10573 DATE FILED! 1

 

Telephone 914-939-5401 ———
Fax 914-690-2007

Via ECF
Application granted. Motion Hearing adjourned from July 24, 2020
July 17, 2020 until Sept. 11, 2020 at 12:45 pm. Deft's time to file a supplemental
motion is extended until Aug. 21, 2020. The Govt's response shall
Hon. Nelson S. Roman be filed on Aug. 28, 2020. Deft's reply, if any, is due Sept.4, 2020.
United States Courthouse Call-in instructions previously filed on the docket. Clerk of the
300 Quarropas Street Court requested to terminate the motion (doc. 236).
White Plains, New York 10601 Dated: July 20, 2020 SO ORDERED. >
a ee ent
re: USA v. Goode, et al. (Sharrahn Walton) ; 16 Cr. 529 (NSR)-11 I Ten

 

Nelson S. Roman, U.S.D.J.
Dear Judge Roman:

On June 3, 2020 I was appointed as CJA counsel to assist Mr. Walton in pursuing an
application for compassionate release. Defendant had filed a pro se motion on April 29, 2020
and the Court has scheduled a motion hearing via teleconference for July 24, 2020.

For the reasons set forth below, I am requesting that the hearing be postponed until a date
after August 25, 2020 and that counsel's time to file a supplemental brief be extended to August

 

 

On July 25, 2018. Mr. Walton was sentenced by your honor to 60 months incarceration
following his guilty plea to a B1B narcotics conspiracy. The sentence was ordered to run
concurrent to the 8 year New York State sentence which defendant was serving. Mr. Walton is
presently in New York State custody and is being held at the Rockland County jail. His prior
New York State conviction and resulting 8 years prison sentence was recently vacated and on
July 10, 2020 he was resentenced on the State felony conviction to 5 years incarceration
(concurrent with his federal sentence). He is awaiting designation and transfer to a State prison
facility and calculation of his State release date. Because of the amount of time Mr. Walton had
in state custody his State release date may be imminent. I was advised by Mr. Walton's State
attorney that his conditional state release date is March 13, 2020 and estimated maximum
expiration date is December 3, 2020. He then will be transferred to the custody of the Bureau of
Prisons to serve the remainder of his federal sentence. I will need verification that Mr. Walton
has completed his State sentence before pursuing the within motion for Compassionate release. I
also am awaiting additional medical records. I have spoken to Mr. Walton who consents to this
application on his behalf.

Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita
